Citation Nr: 9923183	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from November 1990 to 
December 1994.

This appeal arose from a November 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a left shoulder disability.  The veteran 
testified at a personal hearing in January 1998; the hearing 
officer issued a decision that same month that confirmed the 
denial of the requested benefit.  In October 1998, the Board 
of Veterans' Appeals (Board) remanded this case for 
additional development.  Following this remand, a decision 
was rendered in February 1999, which continued to deny the 
requested benefit.

It was held in Stegall v. West, 11 Vet. App. 268 (1998), 
that, when a case is remanded by either the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), or by the Board, a veteran 
has, as a matter of law, the right to compliance with that 
remand.  Since the Board must ensure that the instructions of 
a remand are complied with, failure to do so would constitute 
error on the part of the Board.

In the instant case, the Board issued a remand for additional 
development in October 1998.  After the conduct of a complete 
orthopedic examination, the examiner was to render opinions 
as to whether any current left shoulder disability was 
etiologically related to either the symptoms and tendonitis 
noted in service or to the service-connected right shoulder 
disability.  A review of the report of the December 1998 VA 
examination indicates that the examiner opined that the left 
shoulder disorder was not etiologically related to the 
service-connected right shoulder disability.  However, no 
opinion was expressed as to any etiological relationship 
between the diagnosed left shoulder disorder and the 
tendonitis noted in service.  Therefore, the instructions of 
the October 1998 remand were not fully complied with.

Furthermore, the examiner did indicate that, while the left 
shoulder disorder was not etiologically related to the 
service-connected right shoulder disability, it was possible 
that the right shoulder disability could have caused an 
"imbalance" and "compromise" of the left shoulder, putting 
more stress on the left shoulder joint.  This is a rather 
equivocal opinion that would seem to suggest that the 
service-connected right shoulder disability may have 
aggravated the nonservice-connected left shoulder disorder.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  Moreover despite 
this "opinion", the examiner did not indicate what the 
degree of disability over and above the degree of disability 
existing prior to the aggravation might have been.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should refer this case to the 
examiner who examined the veteran in 
December 1998.  The examiner should 
review the file in conjunction with the 
report of the December 1998 VA 
examination and render an opinion as to 
whether the diagnosed status post left 
distal clavicle resection and probable 
mild to moderate subacromial bursitis is 
etiologically related to the symptoms 
and/or tendonitis diagnosed in service.  

The examiner should also render an 
unequivocal opinion as to whether the 
service-connected right shoulder 
disability has aggravated the left 
shoulder disability and, if aggravation 
is found, should comment on the degree of 
disability (but only that degree) over 
and above the degree of disability that 
existed prior to the aggravation.  See 
Allen, supra.

If the examiner who conducted the 
December 1998 VA examination is no longer 
available, the RO should undertake all 
development deemed necessary to provide 
the above-requested opinions, including 
the performance of another VA 
examination.

2.  Once the above-requested development 
has been completed, the RO should review 
the record and determine whether the 
veteran is entitled to compensation for a 
left shoulder disability in light of the 
holding in Allen, supra.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












